                Case 4:20-md-02951-HSG Document 18 Filed 09/03/20 Page 1 of 2
                                                                                                                     Reset Form

 1                                           UNITED STATES DISTRICT COURT
 2                                       NORTHERN DISTRICT OF CALIFORNIA
 3                                                            )
     In re StubHub Refund Litigation
                                                              )   Case No: PG-HSG
 4                                                            )
                                              Plaintiff(s),   )   APPLICATION FOR
 5                                                            )   ADMISSION OF
              v.
                                                              )   ATTORNEY PRO HAC
 6                                                            )   VICE ; ORDER
                                                              )
 7                                                                (CIVIL LOCAL RULE 11-3)
                                              Defendant(s).   )
                                                              )
 8

 9
     ,,'DQLHO5&DPSEHOODQDFWLYHPHPEHULQJRRGVWDQGLQJRIWKHEDURI,OOLQRLVKHUHE\
10    UHVSHFWIXOO\DSSO\IRUDGPLVVLRQWRSUDFWLFHSURKDFYLFHLQWKH1RUWKHUQ'LVWULFWRI&DOLIRUQLD
      UHSUHVHQWLQJ6WXE+XE,QFDQG/DVW0LQXWH7UDQVDFWLRQV,QFLQWKHDERYHHQWLWOHGDFWLRQ0\
11    ORFDOFRFRXQVHOLQWKLVFDVHLV:LOOLDP3'RQRYDQ-UDQDWWRUQH\ZKRLVDPHPEHURIWKHEDURI
      WKLV&RXUWLQJRRGVWDQGLQJDQGZKRPDLQWDLQVDQRIILFHZLWKLQWKH6WDWHRI&DOLIRUQLD
12
       MY ADDRESS OF RECORD:                                        LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    McDermott Will & Emery LLP                                   McDermott Will & Emery LLP
      444 West Lake Street, Suite 4000, Chicago, IL 60606          2049 Century Park East, #3200, Los Angeles, CA 90067
14
       MY TELEPHONE # OF RECORD:                                    LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (312) 984-                                               (310) 788-4121
       MY EMAIL ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    GFDPSEHOO@mwe.com                                            wdonovan@mwe.com
         I am an active member in good standing of a United States Court or of the highest court of
17
     another State or the District of Columbia, as indicated above; my bar number is:          .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 6HSWHPEHU                                                 'DQLHO5&DPSEHOO
22                                                                                             APPLICANT

23
                                            ORDER GRANTING APPLICATION
24                                    FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of              'DQLHO5&DPSEHOO           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 9/3/2020
                                                                        UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
Case 4:20-md-02951-HSG Document 18 Filed 09/03/20 Page 2 of 2
